Citation Nr: 1620419	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy affecting the bilateral lower extremities.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a hearing before the undersigned in November 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for asbestosis and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A March 2016 rating decision granted service connection for peripheral neuropathy affecting the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for dismissal of the appeal due to lack of jurisdiction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

A March 2016 rating decision granted service connection for peripheral neuropathy affecting the bilateral lower extremities.  As such, the benefit sought on appeal has been granted in full by the AOJ subsequent to certification to the Board, and there is no remaining allegation of error of fact or law for appellate consideration with respect to service connection for peripheral neuropathy affecting the bilateral lower extremities.  Therefore, the Board has no jurisdiction to review the appeal of this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.


ORDER

The appeal with respect to the issue of entitlement to service connection for peripheral neuropathy affecting the bilateral lower extremities is dismissed.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

Here, the record establishes the Veteran has a current low back disability.  He has credibly and competently testified regarding an injury to his low back in service and also provided other lay statements to corroborate his testimony.  He has also reported a continuity of low back symptomatology since service, leading to back surgery in 1978.  However, the record does not contain sufficient information to make an informed decision on his claim.  Thus, a VA examination is warranted regarding the Veteran's claim of entitlement to service connection for a low back disability.  See McLendon, supra. 

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  If a VA examiner finds that there is no current disability when a claimed disability has been diagnosed during the appeal period, the Board is required to obtain a medical opinion that resolves the discrepancies between the two potentially competing medical opinions, to include whether the diagnosis was made in error or the diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, a July 2013 VA examiner determined the Veteran does not have asbestosis or any other form of interstitial lung disease.  Yet, the record includes a February 2016 nexus statement from a private physician that indicates the Veteran has asbestosis as a result of his military service.  The record also includes a prior diagnosis of asbestosis in 1995.  The February 2016 private opinion purports to be based upon a review of the evidence currently of record, to include service treatment records and post-service treatment records; however, it is unclear whether the private physician conducted any further examination of the Veteran to reach his opinion.  Thus, a new examination is necessary to obtain an opinion that resolves the current inconsistencies in the evidence of record regarding the issue of entitlement to service connection for asbestosis.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a VA spine examination to determine the etiology of his current low back disability.

The Veteran is competent to report his symptoms and history, to include the reports of an in-service back injury, and such reports must be specifically acknowledged and considered by the examiner.  

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.  

3.  Schedule the Veteran for a new VA respiratory conditions examination to determine whether the Veteran has asbestosis or any other lung condition related to military service, to include conceded exposure to asbestos in service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.  

The examination report must include a complete rationale for the opinion provided.  The examiner is asked to specifically address the prior diagnoses of asbestosis in the record and opine as to whether the diagnosis was made in error or the diagnosed condition is in remission, if asbestosis is not found currently.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


